This suit, based on a promissory note due September 15, 1927, was filed September 15, 1931. The defendant's plea of limitation was overruled, and judgment entered for plaintiff. The defendant appealed.
The defendant had all of September 15, 1927, in which to pay the note, and the cause of action therefore did not accrue until September 16, 1927. 6 Tex.Jur. 680, 878; Standard v. Thurmond (Tex.Civ.App.)151 S.W. 627; Smith v. Dickey, 74 Tex. 61, 11 S.W. 1049; Geistweidt v. Mann (Tex.Civ.App.) 37 S.W. 372; Payne v. Wittenberg (Tex.Civ.App.)239 S.W. 224. The suit was filed within four years from the time the cause of action accrued, and was not barred by limitation. Revised Statutes, article 5527; Watkins v. Willis  Bro., 58 Tex. 521.
  The judgment of the trial court is affirmed. *Page 233